Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the content derivation function". Claim 1 does not disclose a previous recitation of ‘content derivation function’ within the claim prior to this point. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the content derivation function". Claim 9 does not disclose a previous recitation of ‘content derivation function’ within the claim prior to this point. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the AFD". Claim 17 does not disclose a previous recitation of ‘AFD’ within the claim prior to this point. Therefore, there is insufficient antecedent basis for this limitation in the claim. Claim 17 does disclose the limitation ‘alternate form data (AFD) policy’. There is a difference between the ‘alternate form data (AFD) policy’ and the alternate form data itself. The alternate form data policy is used on the alternate form data.  As disclosed in the specification in paragraph 0053, ‘The 
	Claims 2-8,10-16 are rejected as well for being dependent upon claims rejected under 35 USC 112(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  ‘determining, by a computing device of a dispersed storage network (DSN) whether…’ should be ‘determining, by a computing device of dispersed storage network (DSN), whether…’.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 102 have been fully considered and are persuasive.  The double patenting rejection has been overcome by the Terminal Disclaimer filed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yolanda L Wilson/Primary Examiner, Art Unit 2113